 

Exhibit 10.11

 

TYME TECHNOLOGIES, INC. 2016 STOCK OPTION PLAN FOR NON-EMPLOYEE DIRECTORS

 

NONQUALIFIED STOCK OPTION AWARD AGREEMENT

 

THIS AGREEMENT is made on ___________ (the “Date of Grant”), by and between Tyme
Technologies, Inc., a Delaware corporation (the “Company”), and __________ (the
“Participant”).

 

WHEREAS, the Company has adopted the Tyme Technologies, Inc. 2016 Stock Option
Plan for Non-Employee Directors (the “Plan”); and

 

WHEREAS, the Company desires to grant to the Participant options under the Plan
to acquire an aggregate of _________ shares of common stock of the Company
(“Common Stock”), on the terms set forth herein.

 

NOW, THEREFORE, the parties hereby agree as follows:

 

1. Definitions. Capitalized terms not otherwise defined herein shall have the
meanings set forth in the Plan.

 

2. Grant of Options. The Participant is hereby granted an option (the “Option”)
to purchase an aggregate of ____________ (____) shares of Common Stock, pursuant
to the terms of this Agreement and the provisions of the Plan. This Option is
intended to constitute a nonqualified stock option.

 

3. Option Price. The initial exercise price per share of Common Stock subject to
this Option shall be $______, subject to equitable adjustment in accordance with
the Plan.

 

4. Conditions to Exercisability. Except as otherwise provided herein, the Option
shall become exercisable according to the following schedule, provided that the
Optionee is serving as a director of the Company on such dates:

 

Date

Number of Shares

 

 

 

 

 

 

 

 

 

 

 

[Notwithstanding the foregoing, (i) the Option shall become immediately vested
and exercisable in the event of the Participant’s death, and (ii) if the
Participant’s service on the Board terminates by reason of Retirement, Permanent
Disability or Partial Disability, the Option shall become immediately vested and
exercisable.]



92687555.1

 

 

 

 



--------------------------------------------------------------------------------

 

 

5. Period of Option. [This Option shall remain outstanding for a term of [___]
years from the Date of Grant. Upon the cessation of a Participant’s membership
on the Board for any reason, vested Options granted to the Participant shall
expire upon the earliest to occur of (i) [_____] years from the date of such
cessation of Board membership, (ii) the tenth anniversary of the date of grant
of the Option, or (iii) the [_____] anniversary of the Participant’s death,
provided that the periods set forth in clauses (i) and (iii) may be extended
upon Board approval. Any portion of an Option that is not vested on the
Participant’s cessation of Board membership for any reason (or does not become
vested by reason of such cessation of membership) shall be permanently forfeited
on the date such membership ceases.] [This Option shall remain outstanding for a
term of [five] [two] years from the Date of Grant.]

 

6. Exercise of Option. This Option may be exercised in whole or part, to the
extent then exercisable, in the following manner: the Participant shall deliver
to the Company written notice specifying the number of shares of Common Stock
that the Participant elects to purchase. The Participant must include with such
notice full payment of the exercise price for the Common Stock being purchased
pursuant to such notice. The exercise price shall be paid in full at the time of
exercise. The exercise price may be paid in cash or by check; by tendering
shares of Common Stock previously acquired by the Participant; or in a
combination of any of the foregoing, in an amount having a combined value equal
to such exercise price. The value of any Common Stock tendered pursuant to the
preceding sentence shall be the Fair Market Value of such Common Stock as of the
last trading day prior to the date of exercise. The Committee, in its
discretion, may require that any previously-owned shares of Common Stock
tendered by the Participant in payment of the exercise price have been held by
the Participant for at least six months prior to such tender. Upon the delivery
of shares of Common Stock acquired pursuant to the exercise of Options, the
Company shall have the right to require the payment of the amount of any taxes
that are required by law to be withheld with respect to such delivery. The
Participant shall not be deemed to be a holder of any shares of Common Stock
pursuant to exercise of this Option until the date of the issuance of a stock
certificate to him or her for such shares and until such shares are paid for in
full, including any applicable withholding taxes. If permitted by the Committee
at the time of exercise, this Option may also be exercised pursuant to a
cashless exercise program.


7.  Investment Representation and Legend of Certificates.  The Company shall
have the right to place upon the face and/or reverse side of any stock
certificate or certificates evidencing the shares of Common Stock such legend as
the Committee may prescribe for the purpose of preventing disposition of such
shares of Common Stock in violation of the Securities Act.

 

8.  Non Transferability.  The Option shall not be transferable by Participant,
other than by will, the laws of descent and distribution or pursuant to a
domestic relations order, and is exercisable during the lifetime of Participant
only by Participant, except as otherwise specifically provided in this Agreement
or the Plan. The terms of this Agreement shall be binding upon the executors,
administrators, heirs, successors and assigns of Participant.

 

9.  Continued Directorship.  Nothing herein shall confer upon the Participant
the right to continue to serve as a director of the Company or to be entitled to
any remuneration or benefits not set forth in the Agreement.



92687555.1

 

 

 

 



--------------------------------------------------------------------------------

 

 

10. Clawback or Recoupment Policy. This Option, Common Stock delivered pursuant
to this Option, and any gains or profits on the sale of such Common Stock shall
be subject to any “clawback” or recoupment policy adopted by the Company.

 

11. Applicable Law.  This Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of Delaware without
regard to principles of conflict of laws.

 

12. Limitations Applicable to Section 16 Persons.  The grant of the Option
pursuant to this Agreement is intended to qualify for an exemption from Section
16 of the Exchange Act pursuant to Rule 16b-3(d)(1) promulgated thereunder.  To
the extent such exemption is not available, notwithstanding any other provision
of the Plan or this Agreement, the Option and this Agreement shall be subject to
any additional limitations set forth in any applicable exemptive rule under
Section 16 of the Exchange Act (including any amendment to Rule 16b-3 of the
Exchange Act) that are requirements for the application of such exemption. To
the extent permitted by applicable law, this Agreement shall be deemed amended
to the extent necessary to conform to such applicable exemptive rule.


13. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

 

 

 

 

Tyme Technologies, Inc.

 

 

 

 

By:

 

 

 

 

Name:

Steve Hoffman

 

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

By:

 

 

 

 

Name:

___________________

 

 



92687555.1

 

 

 

 

